Citation Nr: 9900541	
Decision Date: 01/11/99    Archive Date: 01/19/99

DOCKET NO.  94-10 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for residuals of a head 
injury, with chronic brain syndrome and epileptic seizures.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 6, 1945 to 
December 22, 1945 and from March 8, 1946 to April 18, 1946.

This matter comes before the Board of Veterans Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from an October 1993 rating determination by the Huntington, 
West Virginia, Regional Office (RO), which found that new and 
material evidence had not been submitted to reopen a claim 
for service connection for residuals of a head injury, with 
chronic brain syndrome and epileptic seizures.  In June 1997 
the Board reopened the veterans claim for service connection 
on the basis of new and material evidence.  In current status 
the case returns to the Board following the completion of 
development made pursuant to its June 1997 remand.

REMAND

In the Boards June 1997 remand, the RO, in pertinent part, 
was requested to obtain from the VA medical center in 
Martinsburg, West Virginia, copies of medical records for the 
years 1946 to 1990.  The RO received treatment records from 
that medical center dated between 1985 and 1997.  No mention 
was made concerning earlier records.  The claims folder 
indicates that the veteran was hospitalized at the VA medical 
center in Martinsburg from January 30, 1949, to March 14, 
1949, for diagnoses including sequelae from depressed 
fracture of the skull; from October 15, 1949, to October 21, 
1949; from January 30, 1950, to February 6, 1950; from 
February 20, 1950, to March 3, 1950, from October 31, 1952, 
to February 18, 1953; from March 13, 1959, to May 4, 1959; 
and on August 16, 1959.  While the claims file contains 
records of these hospitalizations, which include diagnoses, 
discharge summaries or other records created during 
hospitalization are not of record and would be helpful to the 
Board in determining whether the veteran received treatment 
for residuals of inservice injury.  

Based on the foregoing, the Board is of the opinion that 
further development is necessary and that this case should 
again be REMANDED to the RO for the following:  

1.  The RO should request from the VAMC, 
Martinsburg, WV, copies of all treatment 
records pertaining to the veteran, 
covering the period from 1946 to 1987.  
Hospital summaries and any other 
available records should be specifically 
requested for periods of hospitalization 
from January 30, 1949, to March 14, 1949; 
from October 15, 1949, to October 21, 
1949; from January 30, 1950, to February 
6, 1950; from February 20, 1950, to March 
3, 1950, from October 31, 1952, to 
February 18, 1953; from March 13, 1959, 
to May 4, 1959; and on August 16, 1959.  
If the VAMC is unable to locate such 
records, a negative reply should be 
requested.

2.  Following completion of the above and 
any additional development deemed 
necessary, the RO should again review the 
issue on appeal.  If the decision remains 
adverse to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case, with 
an opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
appellate disposition, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the case.  The veteran 
need take no action until further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1996) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
